Title: To James Madison from Joshua Dawson and Others, 24 October 1816
From: Dawson, Joshua
To: Madison, James


        
          Washington October 24th. 1816
        
        The subscribers, take the liberty, respectfully to represent to the president of the United States, the following grievance, to which they are likely to be subjected, in consequence of permission granted by the president, to Mr. Richard Forrest, to occupy as a Stable, the building on the South-east-corner of G, and 14th. Street, formerly in possession of the president.
        The building, ranging exactly in a line with the pavement, & the adjoining dwelling houses, must render the egress, and ingress of the horses, extremely inconvenient, as well as hazardous to passengers, and all those living more immediately in the neighborhood—the danger also, from fire, will excite considerable alarm to the inhabitants, as there is no doubt, that the stable will be resorted to during the night time, and the many fatal accidents which have happened from such practices, will very naturally increase the anxiety. The subscribers, therefore encourage the hope, that the president will, upon consideration of the circumstances stated, be pleased to withdraw his grant to Mr. Forrest, more especially, as the subscribers understand, that the building in question, is wanted to be fitted up, for the use of the Lancastrian school, at present deprived of a suitable house. Respectfully Submitted,
        
          Josa. DawsonP. FerrallWm. ParkerJames Mc,ClayJno. N. LovejoyJohn M. MooreJoshua MooerJos. DoughertyWm. James
        
       